Citation Nr: 0506045	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  96-45 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for post-ulcerative deformity of the duodenal bulb 
with duodenitis.

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945, and from September 1948 to March 1965.


This appeal to the Board of Veterans' Appeals (Board) 
previously arose from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO granted entitlement to 
service connection for post-ulcerative deformity of the 
duodenal bulb with duodenitis with assignment of a 10 percent 
evaluation, and for hemorrhoids with assignment of a 
noncompensable evaluation, both effective November 4, 1993.

In November 2002 the RO granted entitlement to an increased 
evaluation of 20 percent for post-ulcerative deformity of the 
duodenal bulb with duodenitis effective November 4, 1993.

This case was most recently before the Board in July 2003 at 
which time it was remanded to the RO for further development 
and adjudicative action.

In July 2004 the RO most recently affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Post-ulcerative deformity of the duodenal bulb with 
duodenitis is productive of severe gastrointestinal 
disability.

2.  Hemorrhoids have been productive of persistent bleeding 
with secondary bleeding and fissures.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased evaluation of 60 
percent for post-ulcerative deformity of the duodenal bulb 
with duodenitis have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.20, 4.114, Diagnostic Codes 7305-7319 (2004).

2.  The criteria for an initial compensable evaluation of 20 
percent for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that in 1953, pursuant to 
complaints of epigastric distress, an upper gastrointestinal 
x-ray (UGI) disclosed delayed filling of the duodenal bulb 
and a healing ulcer crater in the posterior inferior portion 
of the duodenum.  The veteran was again seen in May 1955 for 
similar complaints.  He had been unable to regulate his diet 
and had lost twelve pounds.  A new UGI showed no obstruction 
or deformity with no demonstrable ulcer, but the duodenal 
bulb was small and irritable.  Duodenitis was recorded.  The 
veteran was then hospitalized and placed on a bland diet.  A 
May 1964 UGI disclosed post-ulcerative deformity of the 
duodenal bulb and post-bulbar portion of the duodenal loop.  

The service medical records show repeated references to 
internal hemorrhoids and hemorrhoidal tags over a period of 
many years.

A December 1993 private biopsy of antrum resulted in a 
microscopic diagnosis of mild chronic gastritis with 
prominent eosinophils.  Associated hospital records noted 
internal hemorrhoids.  It was noted that the veteran has 
recurrent gastrointestinal bleeding and severe anemia.  
Possible anal fissure was also noted.

A March 1995 VA general medical examination report shows the 
veteran's complaints included right upper quadrant 
discomfort.  Laboratory studies associated with the 
examination disclosed hemoglobin was 10.9 grams per deciliter 
and interpreted as low with a normal reference range recorded 
as 14 - 18.  Hematocrit was 34.2% interpreted as low with a 
normal reference range recorded as 42 - 52.  A medical 
history shows the veteran complained of occasional right 
upper abdominal pain and rectal bleeding.  

Examination of the digestive system disclosed the abdomen was 
flat and soft.  The veteran was slightly tender at the upper 
abdomen.  Bowel sounds were normal.  The liver and spleen 
were not palpable.  The examination concluded in pertinent 
findings of moderate sigmoid diverticula, small internal 
hemorrhoid, and mild anemia.

VA  conducted a medical examination of the veteran in August 
2000.  The veteran gave a history of gastric ulcer and 
erosive gastritis associated with upper gastrointestinal 
bleeding and melena for which he underwent an upper endoscopy 
in 1993.  A 1993 colonoscopy revealed internal hemorrhoid and 
external fissure.  In March 1995 he experienced abdominal 
pain associated with nausea and vomiting for which he 
underwent upper endoscopy examination with a diagnosis of 
peptic ulcer along with erosive gastritis.  Additional 
colonoscopy revealed internal hemorrhoids, etc.  
Reexamination in April 1995 revealed atrophic gastritis, 
diverticulitis, hyperplastic polyp of the rectum along with 
chronic colitis.

Currently the veteran had pain in the anal area with 
intermittent bleeding from the internal hemorrhoid as well as 
pain as a result of the external fissure.  He also complained 
of epigastric pain along with passing gas and episodes of 
nausea for which he was receiving antispasmodic treatment for 
control.  

On examination the veteran was reported as 67 inches in 
height with a weight of 170 pounds.  Abdominal examination 
disclosed local tenderness in the area; however, there were 
no ascites or hepatosplenomegaly.  Rectal examination 
revealed an external fissure at the 7:00 o'clock position 
which was tender to touch.  There was no fecal leakage.  
There was an internal hemorrhoid at 7:00 with no active 
bleeding.  The veteran reported having passed a few drops of 
bright red blood in the morning.  There was pain at 7:00 
secondary to the external fissure.

The examiner diagnosed duodenal ulcer, internal hemorrhoids, 
and external fissure.  The examiner recorded that the veteran 
had a long history of erosive gastritis and duodenal ulcer 
associated with two episodes of melena.  

The examiner noted the veteran had undergone upper endoscopy 
and colonoscopy examinations numerous times with diagnoses of 
erosive gastritis, duodenal ulcer, small hiatal hernia and 
chronic atrophic gastritis.  With regard to the colon, he had 
had rectal polyps, diverticulitis, internal hemorrhoid and 
external fissure for which he underwent multiple colonoscopy 
examinations.  Currently he had pain and intermittent 
bleeding from the internal hemorrhoid as well as from the 
external fissure.  He had received blood transfusions in the 
past for melena and chronic anemia related to the above 
conditions.  On abdominal examination there was tenderness in 
the area.  He had anemia based on complete blood count 
findings.

Associated with the claims file in support of the veteran's 
claims are VA outpatient treatment reports dated during the 
last several years which include references to the 
disabilities at issue.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  


When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Post-ulcerative deformity of the duodenal bulb with 
duodenitis is rated by analogy to duodenal bulb (Code 7305) 
and irritable bowel syndrome (Code 7319) of the VA Ratings 
Schedule.

A 60 percent evaluation may be assigned for severe duodenal 
ulcer with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  

A 40 percent evaluation may be assigned when moderately 
severe, less than severe but with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

A 20 percent evaluation may be assigned when moderate, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  

A 10 percent evaluation may be assigned when mild, with 
recurring symptoms once or twice yearly.  38 C.F.R. § 4.114; 
Diagnostic Code 7305 (2004).

A 30 percent evaluation may be assigned for irritable colon 
syndrome (spastic colitis, mucous colitis, etc.) when severe, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress.  

A 10 percent evaluation may be assigned when moderate, with 
frequent episodes of bowel disturbance with abdominal 
distress.  A noncompensable evaluation may be assigned when 
mild, with disturbances of bowel function with occasional 
episodes of abdominal distress.  38 C.F.R. § 4.114; 
Diagnostic Code 7319 (2004).

A 20 percent evaluation may be assigned for external or 
internal hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  

A 10 percent evaluation may be assigned for large or 
thrombotic external or internal hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A noncompensable evaluation may be assigned for 
mild or moderate external or internal hemorrhoids.  38 C.F.R. 
§ 4.114; Diagnostic Code 7336 (2004).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2004).


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
claim appeared substantially complete on its face.  The 
veteran has clearly identified the disabilities in question 
and the benefit sought.  Further, he referenced the bases for 
the claim.  He essentially is claiming an initial increased 
evaluations for his gastrointestinal and rectal disabilities.

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the January and April 1995 rating 
decisions, September 1996 statement of the case, November 
2002, February 2004, and July 2004 supplemental statements of 
the case.  In the August 2003 letter the RO explained the 
provisions of the VCAA.  

The August 2003 letter specifically provided the veteran with 
notice of the VCAA and explained the respective rights and 
responsibilities under the VCAA.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  The November 2002 supplemental statement 
of the case furnished the specific provisions of the VCAA of 
2000, and the RO made it clear that they had been considered.

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the VA medical treatment reports and afforded the veteran two 
medical examinations which address the nature and extent of 
severity of his gastrointestinal and rectal disabilities.  
There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  By the August 2003 letter, the veteran was 
clearly advised as to which portion of evidence is to be 
provided by him and which portion is to be provided by VA.  
That requirement of VA has been satisfied, and there is no 
additional evidence that needs to be provided.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a previous decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The CAFC found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  In the instant case, 
the veteran was provided with initial notice of the 
provisions of the VCAA and its effect on the development of 
his claim in the August 2003 letter from the RO.  

The letter in August 2003 did indicate that the veteran 
should respond within 30 days.  Given that the veteran has 
been fully advised of his rights and responsibilities under 
the VCAA, that he has had sufficient time to respond to VCAA 
notices, and that he has given no indication of additional 
evidence that has not been obtained, the Board has concluded 
that VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, (codified at 38 U.S.C. § 
5103(b)).  


As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded two VA 
examinations.  Accordingly, additional examination of the 
veteran is not warranted.  The requirements of the VCAA have 
been substantially met by the RO.  

Every possible avenue of assistance has been explored, and 
the veteran has had ample notice of what might be required or 
helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 1112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made several years 
prior to the August 2003 VCAA notice letter.  Accordingly, 
the RO procedural development of the claim is not in 
accordance with Pelegrini, supra.

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, it is the January and March 1995 rating 
decisions at issue.  Only after those rating actions were 
promulgated did the AOJ provide notice to the claimant 
several years later regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  See the references to 
the documents issued to the veteran set out above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, the timing 
of the notice does not comply with the express requirements 
of the law as found by the CAVC in Pelegrini II.  The CAVC 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The August 2003 notice in essence invited the veteran to 
submit any evidence he had regarding the matter at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Initial Increased Evaluations

Post-ulcerative Deformity of Duodenal Bulb with Duodenitis

The Board's review of the evidentiary record discloses that 
the veteran's gastrointestinal problems are multiple in 
nature.  The service and particularly the post service 
medical record shows that he has undergone considerable 
surgical attention in an effort to alleviate his 
symptomatology which has been persistent and for which 
multiple diagnoses have been provided.

The RO has not been clear as to the extent of its recognition 
for the purpose of service connection the gastrointestinal 
disorders it construes as part of the veteran's service-
connected disability.  The Board does not see any purpose or 
need to again remand this case for further clarification as 
the most recent VA examination, although conducted in 2000, 
provides a sufficient basis upon which to predicate an 
essential grant of the benefit sought by the veteran on 
appeal.

The veteran is rated for post-ulcerative deformity of the 
duodenal bulb with duodenitis.  His multiple gastrointestinal 
manifestations with diagnoses to account therefor have 
woefully been ignored in his overall evaluation.  

Even the Board has acknowledged in its remand action that the 
veteran is suffering from residuals of duodenal ulcer 
disease.  He underwent considerable surgical attention in 
December 1993.  The August 2000 VA gastrointestinal 
examination recognized erosive gastritis, duodenal ulcer, 
small hiatal hernia, atrophic gastritis, diverticulitis, etc.  
The VA examiner attributed the veteran's ongoing pain to his 
multiple gastrointestinal diagnoses.  

The Board finds that when it is not possible to separate the 
effects of a service-connected disability and a nonservice-
connected disorder, the principle of reasonable doubt 
dictates that such signs and symptoms be attributed to the 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998); Baughman v. Derwinski, 1 Vet. App. 563, 
566 (1991).  Considering the nature and extent of severity of 
the veteran's gastrointestinal disability as reflected in the 
August 2000 VA examination, the Board has no other 
alternative but to grant entitlement to the maximum schedular 
evaluation of 60 percent under diagnostic code 7305, 
compatible with severe disablement.


Hemorrhoids

A similar situation exists with respect to the veteran's 
hemorrhoids.  He has been diagnosed with anemia, persistent 
rectal bleeding, anal fissure, etc.  In other words, the 
criteria for the maximum schedular evaluation of 20 percent 
have been recited in the medical evidentiary record.  While 
anemia may also be attributed to internal gastrointestinal 
bleeding, at least part of it cannot satisfactorily be 
dissociated from the service-connected hemorrhoids.  
Mittleider, Baughman, supra.  For the foregoing reasons, the 
Board finds that with resolution of all reasonable doubt in 
the veteran's favor, the record supports a grant of 
entitlement to an initial compensable evaluation of 20 
percent for hemorrhoids.


ORDER

Entitlement to an initial increased evaluation of 60 percent 
for post-ulcerative deformity of the duodenal bulb with 
duodenitis is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.

Entitlement to an initial compensable evaluation of 20 
percent for hemorrhoids is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


